Citation Nr: 1732788	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  09-01 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for prostate gland disorder, to include as due to Agent Orange exposure. 

3.  Entitlement to service connection for erectile dysfunction, to include as a secondary to a low back disorder. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S.Wainaina   Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from September 1966 to August 1968. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from March 2000, February 2008, and May 2009 rating decisions of the San Juan, Puerto Rico Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran was previously represented by an attorney.  However, in January 2016 written communication, the Veteran requested that this attorney be removed as his attorney.  The Board recognizes this change in representation and, therefore, the Veteran is currently unrepresented, as is reflected above.


FINDINGS OF FACT

 A prostate gland disability was not manifested during the Veteran's active duty, nor is it related to service, to include exposure to Agent Orange.


CONCLUSION OF LAW

Prostate gland disorder was not incurred in active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and the Veteran, has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 
 
In addition, the duty to assist the Veteran has been satisfied in this case.  All available relevant evidence pertinent to the issue on appeal is in the claims file, including the Veteran's service treatment records, VA treatment records, VA examination reports and statements from the Veteran.  

VA examined the Veteran in December 2016 for compensation purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Stefl v. Nicholson,  21 Vet. App. 303, 312 (2007).  The Board finds that the December 2016 VA  examination is  adequate.  The examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected disability under the applicable rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Notwithstanding the foregoing, the Veteran  has not objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

The available records and medical evidence have been obtained in order to make adequate determinations as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Prostate Gland Disorder

The Veteran claims that his prostate gland disorder is due to Agent Orange exposure. The service personnel records reflect that the Veteran had service in Vietnam. Consequently, he is presumed to have been exposed to Agent Orange. However, the Veteran does not have a disability upon which service connection can be granted on a presumptive basis.  It is undisputed that the Veteran was never diagnosed with prostate cancer and he does not currently have prostate gland disorder.  For the foregoing reasons, the Board finds that service connection for a prostate disability is not warranted on a presumptive basis. 

However, in Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis. See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed. Cir. 1994). As such, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. § 3.309 (e), but also must determine whether his current disability is the result of active service under 38 U.S.C.A. § 1110  (West 2014) and 38 C.F.R. § 3.303 (d) (2016).

 In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253   (1999); see also Shedden v. Principi, 381 F.3d 1163  (Fed. Cir. 2004).

 As to the first prong of service connection, the Veteran was diagnosed with benign prostrate hypertrophy in a December 2016 VA examination.   The examiner opined that there he found no evidence of prostate cancer on the Veteran.  The first prong is met of a current disability. 

As to the second prong there is no evidence on the record that the Veteran had prostate gland disability. The service treatment records and separation exam are silent on the issue of prostate gland disability. The second prong is not met. 

As to the third prong, there are no findings of a prostate gland disability in service or many years after service. The examiner in the December 2016 examination opined that the Veteran does not have prostate gland disorder.  The examiner opined that the Veteran's benign prostate hypertrophy is not related to herbicide exposure.  The examiner further opined that the Veteran's benign prostate hypertrophy was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The third prong is not met. 

 The Board finds the opinion of the VA physician to be persuasive evidence. The examination reports included a clear rationale. Moreover, no other competent evidence of record refutes these opinions. 

 The Veteran himself believes that his prostate disability is related to service. He is considered competent to report the observable manifestations of his claimed disability. See Charles v. Principi, 16 Vet. App. 370, 374   (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70   (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435   (2011), as to the specific issue in this case, the etiology of a prostate disability falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). 

 As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for a prostate gland disorder must be denied. See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement for service connection for prostate gland disorder, to include as due to Agent Orange exposure is denied. 

REMAND

The Board finds that the previous December 2016 VA examination for back condition was inadequate; therefore a new back condition VA examination is required.  The examiner should also consider the Veteran's assertion of continuity of symptomatology of the back pain since service. 

As the outcome of the Veteran's service connection claim for a low back disorder may impact his claim of entitlement to service connection for erectile dysfunction, the latter claim is inextricably intertwined with the former claim and adjudication of the erectile dysfunction claim must be deferred until the AOJ has adjudicated the Veteran's remanded low back disorder claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Additionally, the record reflects that the Veteran receives treatment through the San Juan VA division.  Records from such treatment are dated through February 2014.  Therefore, while on remand, any recent VA treatment records should be obtained for consideration in the Veteran's appeal.  


Accordingly, the case is REMANDED for the following action:

1.  The Veteran to identify any treatment records in any hospital or medical facility  relating to his treatment or hospitalization in the 1967 motorcycle accident. 

2.  The Regional Office (RO) should write the Veteran and have the Veteran identify sources of medical or hospital records and authorize the VA to obtain those records of the 1967 motorcycle accident.  VA should also obtain any medical records, if available about the 1967 motorcycle accident. 

3.  The examiner should provide an opinion regarding the etiology of the Veteran's low back disorder.  

The reviewing examiner is requested to provide a separate opinion and rationale with respect to the following: 

Is it at least as likely as not (50 percent or greater probability) that the Veteran's low back disorder, is related to service, to include an in-service motorcycle accident?

A complete rationale for all opinions should be provided.  

4.  Afterwards, readjudicate the claims on appeal.  If a matter is not resolved to the Veteran's satisfaction, furnish the Veteran a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the 

matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


